Citation Nr: 0829225	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1949 
to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas, in pertinent part, denied service connection 
for post-traumatic stress disorder (PTSD).  

In March 2006, the Board remanded this issue to the RO, 
through the Appeals Management Center (AMC) in Washington, 
D.C., for further evidentiary development.  The veteran's 
appeal has been returned to the Board for further appellate 
review.  

This appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.  


REMAND

Upon a careful and thorough review of the claims folder, the 
Board finds that another remand of the veteran's claim for 
service connection for PTSD is warranted.  The Board regrets 
the delay that this second remand will cause but feels that 
the additional evidentiary development is necessary prior to 
a final adjudication of the issue on appeal.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing this disability in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a link between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007).  

According to post-service medical records, the veteran was 
hospitalized at a private medical facility in July 1973 for a 
psychiatric disability characterized as depression and a 
depressive neurosis.  VA psychiatric evaluations subsequently 
completed in September 2002 reflect diagnoses of PTSD.  Thus, 
the first requirement for the grant of service connection for 
this disability has been met.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, service personnel records indicate that 
the veteran served aboard the U.S.S. Manchester (CL 83) from 
November 1949 to May 1952 and that, during part of that time, 
the ship served in the "Korean Combat Zone."  At the 
personal hearing conducted before the undersigned Veterans 
Law Judge at the RO in August 2004, the veteran testified 
that he was awarded five major battle stars (considered to be 
unit, or ship, citations) for five separate occurrences of 
minimum 30 days participation in battles.  Hearing transcript 
(T.) at 9.  Significantly, however, available service 
personnel records are negative for any personal engagement in 
combat; award of any decoration, medal, or badge indicative 
of involvement in combat; or receipt of wounds as a result of 
action with enemy forces.  As such, his statements alone are 
not sufficient to establish the occurrence of the claimed 
stressor(s), and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  Thus, the primary issue in 
the present case is whether the veteran's reported in-service 
stressors can be corroborated.  This matter is an 
adjudicatory question involving both consideration of the 
facts as presented as well as the credibility of the evidence 
contained in the instant record.  

Initially during the current appeal, the veteran maintained 
that, while serving aboard the U.S.S. Manchester sometime 
between July and August 1950, an accident in the boiler room 
of the ship caused all of the boilers to explode, which 
killed three fellow servicemen.  See, e.g., August 2004 
hearing transcript (T.) at 5-6.  In addition, he described 
his participation in the Inchon Invasion sometime in the 
month of September of 1950 and his assisting in the treatment 
of the wounded.  T. at 6.  

Based on this testimony, and pursuant to the Board's March 
2006 Remand instructions, the AMC, in a January 2007 letter, 
asked the National Archives and Records Administration (NARA) 
to provide the ship/deck logs for the U.S.S. Manchester 
(CL-83) from July 1, 1950 to October 31, 1950.  In March 
2007, the NARA provided a negative reply and explained that, 
if VA wished to submit another request, the Department should 
"reduce the date span to no more than a few months."  In an 
April 2007 letter, the AMC asked the veteran to provide a 
more narrow time frame (e.g., no more than three months) of 
his purported in-service stressors.  

In a May 2007 statement, the veteran responded by describing 
only his purported participation in the Inchon Invasion and 
noting that this campaign began on September 13, 1950.  He 
explained that his ship's participation in the Inchon 
Invasion involved several days of gunfire and one week of 
"standby" in which the vessel was surrounded by the bodies 
of the people who had been killed by the attack (prior to 
their burial at sea).  He asserted that "[t]he view and 
stench of the smell is something . . . [that he has] . . . 
[tried] to overcome for the greater portion of . . . [his] 
life [but which] unfortunately lately . . . has begun to 
overcome . . . [him]."  

In June 2007, the AMC asked the NARA to provide the ship/deck 
logs from the U.S.S. Manchester for September 13, 1950 (the 
date provided by the veteran as the day that his 
participation in the Inchon Invasion began) and for July 1, 
1950 and October 13, 1950 (the beginning date and approximate 
ending date originally provided by the veteran for the period 
of his purported in-service stressors).  Later in June 2007, 
the NARA forwarded copies of the requested ship/deck logs to 
the AMC.  These documents have been associated with the 
veteran's claims folder.  

The Board acknowledges that these ship/deck logs do not 
support the veteran's contention that, during his service 
aboard the U.S.S. Manchester-on specifically on 
September 13, 1950, he participated in the Inchon Invasion.  
According to these documents, on that day, the U.S.S. 
Manchester "[s]teamed independently as [a] single ship . . . 
[e]nroute [from] Pearl Harbor . . . to Sasebo, Kyushu, 
Japan."  The ship was secured for heavy weather while 
tracking "Typhoon ('Kezia')."  Due to decreased visibility, 
the ship's speed was reduced, and fog signals were sounded, 
at various times during the day.  

Significantly, however, available service personnel records 
included in the claims folder indicate that, from 
September 14 to October 28, 1950 while the veteran served 
aboard the U.S.S. Manchester, this vessel participated in 
"[c]ombat operations with Task Force 77 (Fast Carrier 
Striking Force) [which] include[ed] . . . support of the 
amphibious assault at Inchon."  Such participation included 
"surface bombardment (cruiser and four destroyers with 
coordinated air strike) of enemy troops and fortifications at 
Fankochi Point, Korea."  

In the May 2007 statement, the veteran asserted that the 
U.S.S. Manchester's participation in the Inchon Invasion 
began on September 13, 1950.  For that reason, the AMC 
requested the ship/deck logs from that day, as well as 
July 1, 1950 and October 31, 1950 (the first and 
approximately last dates of the veteran's originally reported 
in-service stressors).  In light of the facts, however, that 
service personnel records included in the claims folder 
indicate that the U.S.S. Manchester participated in the 
attack at Inchon beginning one day later-on September 14, 
1950 and continuing through October 28, 1950, and that no 
attempt has been made to procure these specific documents, 
the Board finds that another remand of the veteran's PTSD 
claim is necessary.  On remand, the AMC should be asked to 
obtain the ship/deck logs from the U.S.S. Manchester for the 
period dating from September 14, 1950 to October 28, 1950.  



Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain from the Modern Military 
Records, Textual Archives Service 
Division, National Archives At College 
Park, 8601 Adelphi Road, College Park, MD 
20740-6001 the ship/deck logs from the 
U.S.S. Manchester (CL-83) from 
September 14, 1950 to October 28, 1950.  
All such available documents should be 
associated with the claims folder.  If 
any such records are not available, that 
fact should be annotated in the claims 
file.  

2.  Based on any documents received 
pursuant to paragraph 1 of this Remand 
and the service personnel records already 
contained in the claims folder, determine 
whether the veteran was exposed to combat 
and/or stressor(s) in service and, if so, 
the nature of the specific stressor(s).  
In reaching these determinations, address 
any credibility questions raised by the 
record.  

3.  If the veteran was found to have been 
exposed to stressor(s) in service, he 
should then be scheduled for a VA 
examination to determine whether he meets 
the diagnostic criteria for PTSD, based 
on the verified stressor(s).  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

Inform the examiner that only a 
stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  

4.  Following the completion of the 
above, re-adjudicate the claim for 
service connection for PTSD.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


